Citation Nr: 0023298	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-09 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for hepatitis C with early 
cirrhosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION


The veteran had active service from December 1971 to November 
1979.

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that determined that a claim 
of entitlement to service connection for hepatitis C with 
early cirrhosis was not well grounded and found that no new 
and material evidence had been submitted to reopen a service 
connection claim for residuals of in-service hepatitis, 
claimed as hepatitis B.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for service connection for 
hepatitis C with early cirrhosis. 

The veteran has not requested a hearing.


FINDINGS OF FACT

1.  Hepatitis C with early liver cirrhosis is shown by liver 
biopsy.  

2.  A VA physician has determined that the current hepatitis 
C infection probably began more than 10 years prior to the 
date the symptoms appeared.  

3.  The veteran had "possible hepatitis" in July 1973 and 
was treated with gamma globulin, suffered a suspected human 
bite wound in 1976, and acquired a left arm tattoo during 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for hepatitis 
C with early cirrhosis is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A July 1973 service medical record (SMR) reflects possible 
hepatitis.  The report notes that the veteran had a jaundiced 
appearance, felt tired, and had recently been exposed to 
other servicemen who had apparently tested positive for 
hepatitis.  The veteran was treated with gamma globulin.  
Subsequently, in May 1976, he lacerated his right hand in an 
altercation with others, and it was thought this was a human 
bite wound.  His October 1979 separation examination report 
notes that he had acquired a tattoo.   No further mention of 
hepatitis was made in the veteran's SMRs subsequent to July 
1973.

A May 1998 biopsy report from St. Joseph's Hospital notes a 
diagnosis of hepatitis C and bridging fibrosis with 
cirrhosis, activity Grade 2, Stage 3 to 4.

In April 1999, James Alexander, M.D., noted that the 
laboratory evidence of hepatitis C was shown in March 1997 
and estimated that "his infection is of greater than 10 years 
duration."

In October 1999, A VA staff physician submitted a medical 
opinion indicating that if the veteran actually had hepatitis 
in May 1973, it was more likely of the hepatitis A variety.  
The physician also agreed with private medical reports that 
the veteran's hepatitis C symptoms dated back to March 1997 
and were "probably of greater than 10 years duration."  The 
physician felt that without more information, a more specific 
opinion concerning the date of hepatitis C infection could 
not be given; however the physician did conclude by opining 
that the present hepatitis was not the result of the 1973 
event.  

In offering these opinions concerning the onset of hepatitis 
C, the Board notes that the medical experts have tacitly 
acknowledged the slow nature of the disease and have 
conspicuously not ruled out the possibility that the onset 
might have been during active service.  

The veteran has argued that hepatitis C can take decades to 
become manifested and that prior to 1990 hepatitis C was not 
yet known, although he has not submitted any medical treatise 
on these issues.  

Because the well groundedness threshold is a uniquely low 
evidentiary threshold, one must show only that the claim is 
at least capable of substantiation.  The Board finds the 
service connection claim is plausible and, therefore, well 
grounded.  See Hensley v. West, 215 F.3d 1255 (Fed. Cir. May 
12, 2000).  





ORDER

The claim of entitlement to service connection for hepatitis 
C with liver cirrhosis is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
hepatitis C with liver cirrhosis is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In October 1999, the RO obtained a VA medical opinion that 
specifically addressed the relationship between the veteran's 
possible hepatitis infection in 1973 and his current 
hepatitis C infection.  The opinion was against such a 
relationship; however, the alleged 1973 hepatitis infection 
was the only risk factor discussed.  The veteran's SMRs 
reflect other purported risk factors such as the gamma 
globulin, a laceration in 1976, and a tattoo during active 
service.  An April 1998 consultation note reflects a history 
of intravenous drug use, but does not indicate a time frame 
for this.  

Because both the veteran's private physician and the VA staff 
physician have opined that hepatitis C probably began more 
than 10 years prior to March 1997, the Board finds that it 
would be advantageous to attempt to obtain a medical 
determination as to whether it is at least as likely as not 
that hepatitis C had its onset at some time during active 
service.  The Board acknowledges that the examiners have 
already cautioned that a more specific date of onset could 
not be given without resort to speculation.  However, the 
evidence in the claim file does not indicate whether the 
veteran shows laboratory signs of previous hepatitis A or B 
exposure.  Lack of such exposure might alter the probability 
of a relationship between the current condition and the 
condition in service.

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since October 1999, and records 
of any serologic tests for hepatitis A or 
B conducted during the diagnosis and 
early treatment of his hepatitis C.  If 
such records are not available, the RO 
should clearly document that fact in the 
claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the file 
should be returned to the VA staff 
physician who supplied the October 1999 
VA medical opinion.  The claims file and 
a copy of this remand must be made 
available to the staff physician for 
review in connection with this remand.  
The examiner should review the claims 
file and render an opinion as to whether 
it is at least as likely as not that 
hepatitis C was caused by other active 
service events, such as a right hand 
laceration, a tattoo needle, gamma 
globulin injection, or any other in-
service source.  The veteran may be 
examined if necessary.  All findings 
along with complete rational of opinions 
and conclusions should be set forth in a 
type written report.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

6.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 



Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 



